DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  in line 17 on page 19 there is an extra comma between the word “fluid” and “and.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmi et al. US Patent 6,289,923 (hereinafter referred to as Ohmi) and Hidaka US Patent Application Publication 2012/0298220 (hereinafter referred to as Hidaka).
Regarding claim 1, Ohmi discloses as seen in fig. 1, fig. 4 and fig. 10, comprising a pressure sealing structure 1 having a fluid inlet, a fluid outlet and a fluid flow path formed therein (see figure below). A temperature detector 4 is provided for detecting temperature in the pressure sealing structure, and a pressure detector 3 detects pressure. An inlet on-off valve 2 is provided upstream of the fluid inlet, along with an outlet side on-off valve 9 downstream of the fluid outlet. A restriction part 35 is disposed downstream of the outlet and a fluid supply device 37 for supplying a fluid to the fluid flow path through the inlet 11b are provided. A fluid sealing controller 6, 10, 17 for controlling the fluid supply device, the inlet-side on-off valve and the outlet-side on-off valve to seal the fluid in the pressure sealing structure are further shown in fig. 1 and 4. In operation, the fluid sealing controller controls so as to open and close the outlet side on-off valve during changes in pressure in the system. Column 2, lines 63 through column 3 line 17 disclose the operating principles of the system including the pressure detecting and calculation of a flow rate and controlling the flow rate using the control valve. Ohmi does not explicitly disclose the temperature controller for adjusting the pressure sealing structure to a predetermined temperature as claimed. Ohmi does however disclose a temperature correcting circuit 6a for correcting the temperature readings of the temperature sensor 4. 
Ex parte Masham, 2 USPQ2d 1647 (1987).

    PNG
    media_image1.png
    880
    818
    media_image1.png
    Greyscale

Regarding claim 2, in combination, Ohmi and Hidaka disclose system which both include a storage device (53 of Hidaka) and disclose error correction. Table 1 of Hideka shows potential error rates and it therefore would have been obvious to one of ordinary skill in the art at the time of filing to have used the table in the storage device when .

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohmi, Hidaka and Ohmi US Patent 5,816,285 (hereinafter referred to as Ohmi ‘285).
Regarding claim 3, Ohmi discloses as seen in fig. 1, fig. 4 and fig. 10, comprising a pressure sealing structure 1 having a fluid inlet, a fluid outlet and a fluid flow path formed therein (see figure below). A temperature detector 4 is provided for detecting temperature in the pressure sealing structure, and a pressure detector 3 detects pressure. An inlet on-off valve 2 is provided upstream of the fluid inlet, along with an outlet side on-off valve 9 downstream of the fluid outlet. A restriction part 35 is disposed downstream of the outlet and a fluid supply device 37 for supplying a fluid to the fluid flow path through the inlet 11b are provided. A fluid sealing controller 6, 10, 17 for controlling the fluid supply device, the inlet-side on-off valve and the outlet-side on-off valve to seal the fluid in the pressure sealing structure are further shown in fig. 1 and 4. In operation, the fluid sealing controller controls so as to open and close the outlet side on-off valve during changes in pressure in the system. Column 2, lines 63 through column 3 line 17 disclose the operating principles of the system including the pressure detecting and calculation of a flow rate and controlling the flow rate using the control valve. Ohmi does not explicitly disclose the thermostatic chamber for maintaining the pressure sealing structure at a predetermined temperature as claimed. Ohmi does however disclose a temperature correcting circuit 6a for correcting the temperature readings of the temperature sensor 4. Hidaka discloses a fluid sealing device similar to 
Ohmi and Hidaka do not disclose the precision pressure detector with a higher accuracy than the pressure detector disposed between the inlet side on-off valve and the fluid inlet. Ohmi ‘285 discloses a similar system to the Ohmi reference which includes as shown in fig. 14, a precision pressure sensor PB which would comprise higher accuracy than the pressure detector PB. It would have been obvious to one of ordinary skill in the art at the time of filing to have included a precision pressure gauge such as that of Ohmi ‘285 in the system of Ohmi and Hidaka in order to ensure the pressure in the system is accurately measured entering the flow path to ensure proper operation of the sealing device.
Although the Ohmi and Hidaka references do not explicitly disclose the calibrating method recited in claim 1, the claimed structure is taught by Ohmi and Hidaka and is fully capable of being operated in the claimed manner and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
claim 4, the claim appears to be directed towards the steps of calibrating and since the structure is disclosed by the Ohmi and Hidaka references, they would, in combination be capable of operating in the claimed manner by sampling multiple readings from the temperature detector. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MARK A SHABMAN/           Examiner, Art Unit 2861